UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. ) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 iPASS INC. (Name of Registrant as Specified in Its Charter) FOXHILL OPPORTUNITY MASTER FUND, L.P. FOXHILL OPPORTUNITY FUND, L.P. FOXHILL OPPORTUNITY OFFSHORE FUND, LTD. FOXHILL CAPITAL (GP), LLC FOXHILL CAPITAL PARTNERS, LLC NEIL WEINER RANDALL C. BASSETT KENNETH H. TRAUB PAUL A. GALLEBERG (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 FOXHILL OPPORTUNITY MASTER FUND, L.P. May 21, Dear Fellow Stockholder: Foxhill Opportunity Master Fund, L.P., together with the other participants in this solicitation (“Foxhill” or “we”), is the beneficial owner of an aggregate of 4,355,162 shares of Common Stock of iPass Inc. (“iPass” or the “Company”), representing approximately 7.0% of the outstanding Common Stock of the Company.For the reasons set forth in the attached Proxy Statement, we do not believe the Board of Directors of the Company (the “Board”) is acting in the best interests of its stockholders.We are therefore seeking your support at the annual meeting of stockholders, or any other meeting of stockholders held in lieu thereof, and any adjournments, postponements, reschedulings or continuations thereof (the “Annual Meeting”) scheduled to be held at iPass’ offices located at 3800 Bridge Parkway, Redwood Shores, CA 94065 on June 24, 2009 at 9:00 a.m., local time, for the following: 1. To elect Foxhill’s slate of three director nominees to the Board in opposition to three of the Company’s director nominees; 2. To ratify the appointment of KPMG LLP as the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2009; 3. To consider and vote upon an amendment to iPass’ Amended and Restated Certificate of Incorporation to declassify the Board, so that members of the Board, following the Annual Meeting, will be elected for one year terms; and 4. To transact such other business as may properly come before the Annual Meeting, or any adjournment thereof. We are not seeking control of the Board.Rather, we are seeking three out of the nine seats on the Board to ensure that the interests of the stockholders, the true owners of iPass, are vigorously represented in the Board room.The election of our nominees will also send a strong message to the remaining incumbent directors that stockholders are not satisfied with the Company’s corporate governance and management.We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed GOLD proxy card today.The attached Proxy Statement and the enclosed GOLD proxy card are first being furnished to the stockholders on or about May 21, 2009. If you have already voted a proxy card furnished by the Company’s management, you have every right to change your votes by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contact Innisfree M&A Incorporated, which is assisting us, at their address and toll-free number listed on the following page. Thank you for your support, Neil Weiner Foxhill Opportunity Master Fund, L.P. 3 If you have any questions, require assistance in voting your GOLD proxy card, or need additional copies of Foxhill’s proxy materials, please contact Innisfree M&A Incorporated at the address or phone numbers listed below. Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, NY 10022 Stockholders Call Toll-Free at: (877) 456-3510 Banks and Brokers Call Collect at: (212) 750-5833 4 ANNUAL MEETING OF STOCKHOLDERS OF iPASS INC. PROXY STATEMENT OF FOXHILL OPPORTUNITY MASTER FUND, L.P. PLEASE SIGN, DATE AND MAIL THE ENCLOSED GOLD PROXY CARD TODAY Foxhill Opportunity Master Fund, L.P., a Cayman Islands exempted limited partnership, together with the other participants in this solicitation (“Foxhill” or “we”), is a significant stockholder of iPass Inc., a Delaware corporation (“iPass” or the “Company”).We do not believe the Board of Directors of the Company (the “Board”) is acting in the best interests of its stockholders.We are therefore seeking your support at the annual meeting of stockholders, or any other meeting of stockholders held in lieu thereof, and any adjournments, postponements, reschedulings or continuations thereof (the “Annual Meeting”) scheduled to be held at iPass’ offices located at 3800 Bridge Parkway, Redwood Shores, CA 94065 on June 24, 2009 at 9:00 a.m., local time, for the following: 1.To elect Foxhill’s slate of three director nominees, Randall C. Bassett, Kenneth H.
